Citation Nr: 1026939	
Decision Date: 07/19/10    Archive Date: 07/28/10

DOCKET NO.  07-02 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a cervical spine 
disability.

2.  Entitlement to an initial compensable rating for 
gastroesophageal reflux disease (GERD).

3.  Entitlement to a rating in excess of 10 percent for right 
knee sprain.

4.  Entitlement to a rating in excess of 10 percent for status 
post left meniscectomy.

5.  Entitlement to an increased rating for lumbosacral strain 
with early degenerative joint disease, rated as 40 percent 
disabling prior to August 1, 2007, and 20 percent disabling 
thereafter, to include the propriety of the reduction to 
20 percent, effective August 1, 2007.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from March 1973 to March 
1993.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boise, Idaho.  

In a July 2006 rating decision, the RO denied disability ratings 
in excess of 10 percent for the appellant's service-connected 
right and left knee disabilities.  Additionally, the RO granted 
service connection for GERD and assigned an initial zero percent 
disability rating, effective March 6, 2006, the date of receipt 
of his claim.  The appellant perfected an appeal of the RO's 
determinations via his submission of a VA Form 9 in January 2007.

In a December 2006 rating decision, the RO determined that new 
and material evidence had not been received to reopen a 
previously denied claim of service connection for a cervical 
spine disability.  The appellant perfected an appeal of the RO's 
determination via his submission of a VA Form 9 in July 2007.

In a May 2007 rating decision, the RO reduced the rating for the 
appellant's lumbosacral strain with early degenerative joint 
disease to 20 percent, effective August 1, 2007.  The appellant 
perfected an appeal of the RO's determination via his submission 
of a VA Form 9 in August 2007.

In January 2010, the Board remanded the matter for the purposes 
of affording the appellant a Board hearing in conformance with 
his request.  In May 2010, the appellant testified at a Board 
videoconference hearing.  A transcript of the hearing is of 
record.  

As set forth in more detail below, a remand is necessary with 
respect to the issues of entitlement to higher disability ratings 
for GERD, bilateral knee disabilities, and a low back disability, 
and the issue of service connection for a cervical spine 
disability.  These issues are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a January 1994 rating decision, the RO denied the 
appellant's original claim of service connection for a cervical 
spine disability.  Although he was notified of the RO's decisions 
and his appellate rights in a February 1994 letter, he did not 
perfect an appeal within the applicable time period.

2.  In August 2006, the appellant requested reopening of his 
claim of service connection for a cervical spine disability.  

3.  The evidence received since the last final rating decision 
denying service connection for a cervical spine disability 
relates to an unestablished fact necessary to substantiate the 
claim and raises a reasonable possibility of substantiating the 
claim. 


CONCLUSIONS OF LAW

1.  The January 1994 rating decision which denied service 
connection for a cervical spine disability is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.1103 (1994).

2.  New and material evidence has been received to warrant 
reopening of the claim of service connection for a cervical spine 
disability.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. § 
3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate a claim.  See 38 U.S.C.A. § 5103 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159(b)(1) (2009).  VA also has a duty to 
assist claimants in obtaining evidence needed to substantiate a 
claim, unless no reasonable possibility exists that such 
assistance would aid in substantiating that claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2009).  In light of the 
favorable decision below, the Board finds that any deficiency in 
VA's VCAA notice or development actions is harmless error.


Background

The appellant's service treatment records note that in July 1987, 
he sustained injuries in an automobile accident involving a head 
on collision.  His injuries were noted to include multiple 
contusions as well as a tibial laceration.  The appellant was 
initially treated at a private hospital where X-ray studies, 
including of the cervical spine, were reportedly negative.  
Subsequent service treatment records show that the appellant's 
complaints included neck pain for which he underwent physical 
therapy.  On examination in November 1987, he was noted to have 
full range of motion of the cervical spine with no tenderness.  
He reported that his neck pain had decreased.  

At the appellant's June 1992 retirement medical examination, no 
complaints pertaining to the cervical spine were noted.  The 
appellant's neck and musculoskeletal system were normal.  

In April 1993, the appellant submitted an original application 
for VA compensation benefits, seeking service connection for 
multiple disabilities, including residuals of a whiplash injury.  

In connection with his claim, the appellant was afforded a VA 
medical examination in May 1993 at which he reported a history of 
a whiplash injury to his neck in a 1987 automobile accident.  On 
examination, the appellant's neck was unremarkable.  The 
diagnoses included history of whiplash to neck, range of motion 
not remarkable and no pain on motion.  

In a January 1994 rating decision, the RO denied service 
connection for residuals of a neck injury or whiplash.  In its 
decision, the RO noted that the appellant had been treated for 
"whiplash" following a July 1987 automobile accident, but found 
that subsequent service treatment records as well as the VA 
medical examination failed to show that the appellant currently 
exhibited a chronic disability of the cervical spine for which 
service connection could be established.  The appellant was duly 
notified of the RO's decision and his appellate rights in a 
February 1994 letter, but he did not appeal.  

In August 2006, the appellant sought reopening of his claim of 
service connection for a cervical spine disability.  He indicated 
that he had sustained a whiplash type injury during active duty 
and was currently under treatment for cervical disc disease.

In connection with the appellant's claims, the RO obtained VA 
clinical records, dated to March 2007.  In pertinent part, these 
records show treatment for neck pain.  In October 2003, the 
appellant complained of persistent anterior neck pain.  He 
reported a history of a whiplash injury.  X-ray studies showed 
osteoarthritis and disc degeneration at C6-7.  Subsequent 
clinical records show continued complaints of neck pain.  X-ray 
studies of the cervical spine conducted in November 2006 showed 
disc narrowing and bilateral foramen stenosis at C5-6 and C6-7.  
The impression was spondylosis.  

The appellant underwent VA medical examination in May 2007 at 
which he reported that he had sustained a whiplash type injury in 
a July 1987 automobile accident.  He indicated that he had 
experienced progressively worsening neck pain as well as numbness 
and tingling in the upper extremities since the late 1990's.  
After examining the appellant and reviewing the claims folder, 
the examiner diagnosed the appellant as having cervical 
spondylosis with foramen stenosis at C6-7 and C5-6.  The examiner 
concluded that the appellant's cervical spine disability was not 
as likely as not causally related to his active service or any 
incident therein, including the July 1987 accident.  The examiner 
explained that following the accident, the appellant had been 
able to complete his active service without restriction.  She 
further noted that his retirement physical did not identify a 
neck disability, nor did the 1993 VA medical examination.  The 
examiner noted that X-ray studies performed in 2003 had shown 
disc degeneration, but indicated that the changes were mild to 
moderate.  She explained that these findings were much more 
likely to be age related, rather than related to the 1987 
automobile accident.  


Applicable Law

Service connection

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2002).  That an 
injury or disease occurred in service is not enough; there must 
be chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2009).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d) (2009).

Service connection for certain chronic diseases, including 
arthritis, may be also be established on a presumptive basis by 
showing that such a disease manifested itself to a degree of 10 
percent or more within one year from the date of separation from 
service.  38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a) (2009).  In such cases, the disease is 
presumed under the law to have had its onset in service even 
though there is no evidence of such disease during the period of 
service.  38 C.F.R. § 3.307(a) (2009). 

In claims for VA benefits, VA shall consider all information and 
lay and medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the benefit 
of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 
see also Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

New and Material Evidence

In general, decisions of the RO and the Board that are not 
appealed in the prescribed time period are final.  38 U.S.C.A. §§ 
7104, 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 
(2009).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed 
claim may be reopened when new and material evidence is presented 
or secured with respect to that claim.

For claims such as this one, filed on or after August 29, 2001, 
new evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156 (2009).

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the basis 
that there was no new and material evidence to reopen the claim 
since a prior final disallowance.  See Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).  For purposes of reopening a claim, the 
credibility of newly submitted evidence is generally presumed.  
See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in 
determining whether evidence is new and material, "credibility" 
of newly presented evidence is to be presumed unless evidence is 
inherently incredible or beyond competence of witness).


Analysis

As delineated in detail above, in a January 1994 rating decision, 
the RO denied service connection for a cervical spine disability.  
In its decision, the RO noted that the evidence then of record 
was entirely negative for any indication that the appellant had a 
current cervical spine disability as a result of his in-service 
whiplash injury.  

Although the appellant was duly notified of the RO's January 1994 
rating decision and his appellate rights in an February 1994 
letter, he did not appeal.  He does not contend otherwise.  Thus, 
the January 1994 rating decision is final and not subject to 
revision on the same factual basis.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. §§ 3.104, 20.1103 (1994).

In this appeal, the appellant seeks to reopen his claim of 
service connection for a cervical spine disability.  As noted, 
despite the finality of a prior adverse decision, a claim will be 
reopened and the former disposition reviewed if new and material 
evidence is presented or secured with respect to the claim which 
has been disallowed.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2009).

With these considerations, the Board has reviewed all of the 
evidence which has been submitted by the appellant or otherwise 
associated with the claims folder since the final January 1994 
rating decision denying service connection for a cervical spine 
disability.  As discussed in detail above, this evidence includes 
VA clinical records and a May 2007 VA medical examination report 
containing diagnoses of cervical spondylosis with foramen 
stenosis at C5-6 and C6-7.  

Obviously, this evidence is new in that it was not previously of 
record.  Moreover, this evidence relates to an unestablished fact 
necessary to substantiate the claim, i.e. a current disability.  
As noted, the appellant's claim of service connection for a 
cervical spine disability was previously denied on the basis that 
the record contained no competent evidence of a current cervical 
spine disability.  He has now provided such evidence.  
Considering this evidence in connection with the service 
treatment records documenting the in-service whiplash injury, the 
additional evidence received raises a reasonable possibility of 
substantiating the claim of service connection for a cervical 
spine disability.  For these reasons, the Board finds that the 
additional evidence received since the final January 1994 rating 
decision is new and material evidence within the meaning of 38 
C.F.R. § 3.156.  The claim of service connection for a cervical 
spine is therefore reopened.

Although adequate for the limited purposes of reopening the 
claim, the additionally received evidence is not sufficient to 
allow the grant of the benefits sought, particularly given the 
conclusions of the VA medical examiner in May 2007.  See e.g. 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (evidence 
could be sufficient to reopen a claim if it could contribute to a 
more complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim).  

Nonetheless, the Board finds that VA's duty to assist has not yet 
been met.  For the reasons explained below, the Board finds that 
additional evidentiary development is necessary before the Board 
may proceed to a decision on the merits.  See 38 U.S.C.A. § 5103 
(West 2002).  


ORDER

New and material evidence having been received, the application 
to reopen the claim of service connection for a cervical spine 
disability is granted.  


REMAND

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a 
duty to obtain a medical opinion when such is necessary to decide 
the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 
3.159(c)(4).  At his May 2010 Board hearing, the appellant 
testified that since he was last examined for VA compensation 
purposes in 2006 and 2007, his service-connected disabilities had 
increased in severity.  

In light of his assertions, the Board finds that VA medical 
examinations are necessary with respect to the issues of 
entitlement to higher disability ratings for GERD, bilateral knee 
disabilities, and a low back disability.  See Olsen v. Principi, 
3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992) (when a veteran claims that a 
disability is worse than when originally rated, and the available 
evidence is insufficient to adequately evaluate the current state 
of the condition, VA must provide a new examination).  The Board 
notes that this finding is consistent with the request of the 
appellant's representative who requested a remand of this matter 
for the purpose of obtaining more recent medical findings 
regarding the current state of the appellant's service-connected 
disabilities.  

The Board also notes that the record on appeal may be incomplete.  
At his March 2010 Board hearing, the appellant testified that he 
continues to receive regular VA treatment for his service-
connected disabilities.  The most recent VA clinical records in 
the claims folder are from the Spokane VA Medical Center (VAMC), 
dated in March 2007.  On remand, therefore, the RO should obtain 
recent more VA clinical records.  38 C.F.R. § 3.159(c)(2) (2009).  

Additionally, it appears that there may be earlier outstanding VA 
clinical records relevant to the appellant's claims.  The 
earliest VA clinical records obtained in connection with the 
appellant's current claims are dated in October 2003.  It 
appears, however, that the appellant initiated care with VA 
several years earlier.  Earlier clinical records may be relevant 
to the appellant's claim of service connection for a cervical 
spine disability.  Thus, these should be obtained on remand.  
38 C.F.R. § 3.159(c)(2).  The appellant is also advised that it 
would be to his benefit to submit or identify any additional 
earlier records documenting treatment for a cervical spine 
disability.  In that regard, the appellant is advised that it is 
his responsibility to provide VA with enough information to 
identify and locate any additional records.  See 38 C.F.R. § 
3.159(c)(2)(i).

Also with respect to the appellant's claim of service connection 
for a cervical spine disability, at his March 2010 Board hearing, 
the appellant testified that he had in his possession copies of 
private clinical records documenting the treatment he received 
immediately following the July 1987 automobile accident.  The 
appellant is advised that such record is not included in the 
record on appeal and he should submit a copy of such record to 
the RO.  

The Board also advises the appellant that the record currently on 
appeal does not contain evidence linking his current cervical 
spine disability to his in-service whiplash injury.  Generally, 
in order to establish service connection, there must be medical 
evidence of a nexus between an in-service injury and a current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  
In this case, the record currently on appeal shows that his 
cervical spine disability is not related to his in-service 
injury.  See May 2007 VA medical examination report.  The 
appellant is advised that it would be to his benefit to submit 
evidence of a nexus between his current cervical spine disability 
and his in-service whiplash injury.  Bryant v. Shinseki, --- Vet. 
App. ----, No. 08-4080 (July 1, 2010).  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any additional needed 
information from the appellant, the RO 
should contact the Spokane VA Medical 
Center (VAMC) and obtain any outstanding 
clinical records for the period from April 
1993 to October 2003, and the period from 
March 2007 to the present.  

2.  The appellant should be afforded a VA 
medical examination for the purposes of 
determining the nature and severity of his 
service-connected GERD.  The claims folder 
must be provided to the examiner for review 
in connection with the examination.  After 
examining the appellant and the results of 
any diagnostic testing deemed necessary, 
the examiner should specifically delineate 
all symptomatology associated with the 
appellant's GERD, including whether it is 
manifested by epigastric distress, 
dysphagia, pyrosis,  substernal arm or 
shoulder pain,  vomiting, material weight 
loss, hematemesis, melena, or anemia.  The 
examiner should also be asked to provide an 
opinion as to whether the appellant's GERD 
results in considerable or severe 
impairment of health.  A complete rationale 
for any opinions expressed should be given.

3.  The appellant should also be afforded a 
VA medical examination for the purposes of 
determining the nature and severity of his 
service-connected right and left knee 
disabilities.  The claims folder must be 
provided to the examiner for review in 
connection with the examination.  After 
examining the appellant and the results of 
any diagnostic testing deemed necessary, 
the examiner should specifically delineate 
all symptomatology associated with the 
appellant's service-connected right and 
left knee disabilities, including any loss 
of motion or instability.  He or she should 
also comment on any functional impairment 
resulting from painful motion, weakness, 
fatigability, and incoordination.  If 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss due to any 
weakened movement, excess fatigability, or 
incoordination.  A complete rationale for 
any opinions expressed should be given.

4.  The appellant should also be afforded a 
VA medical examination for the purposes of 
clarifying the severity of his service-
connected low back disability.  The claims 
folder must be provided to the examiner for 
review in connection with the examination.  
After examining the appellant and the 
results of any diagnostic testing deemed 
necessary, the examiner should:  (a) 
provide range of motion findings of the 
lumbar spine, including whether any 
ankylosis is present; (b) identify any 
neurological pathology associated with the 
service-connected low back disability and 
comment on the severity of each 
neurological sign and symptom reported; and 
(c) state whether the appellant has lumbar 
intervertebral disc syndrome which results 
in incapacitating episodes, and if so, the 
duration of the episodes over the past 12 
months should be reported.

5.  After conducting any additional 
development deemed necessary, the RO should 
reconsider the appellant's claims, 
considering all the evidence of record.  If 
the benefits sought remain denied, the 
appellant and his representative should be 
provided a supplemental statement of the 
case and an appropriate period of time to 
respond.

The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


